DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election with traverse of Species XI, Subspecies B, Fig. 1A, claims 1-4, 6-7, 9, 10, and 13-20 in the reply filed on 13/13/2021 is acknowledged. The traverse is on the grounds that, “Applicant respectfully disagrees with the characterization of FIG. 10A as corresponding to a single cooling element and a single top plate, wherein the cooling element is driven out of phase. Applicant notes that FIG. 10A shows a single cooling element per cooling cell. Further, as discussed in the specification, cooling elements may have their own top plate or may share top plates. See, for example, specification, paragraph 28. Consequently, Species XI may have a dedicated or a shared top plate. In addition, Applicant notes that FIGS. 10A-10B indicate that while one cooling element may be driven out of phase with respect to another cooling element, the cooling element itself may be driven in-phase (FIG. 10A) or out-of-phase (FIG. 10B). Thus, Applicant submits that Species XI corresponds to multiple cooling cells, each of which has a single centrally pinned cooling element, and which a cooling element in one cooling cell may be drive out-of-phase with another cooling element in an adjacent cell”.
The Office agrees with the Applicant’s argument that elected Species XI depicted on Fig. itself may be driven out-of-phase (FIG.  10B), since in the elected Species XI (FIG. 10A), the cooling element itself  is driven only in-phase.
Furthermore, Applicant went on by stating that, allegedly, “Species I, V, VI, VIII, IX, X merely appear to add additional structures to the cell. For example, Species VIII (FIG. 7A) simply adds an additional cooling element to a cell, Species IX simply adds an elastic structure to the cooling element. Consequently, Applicant respectfully submits that Species I, V, VI, VII, IX, and X appear to be versions of Species XI. As such, Applicant respectfully requests that the Examiner withdraw the restriction requirement for Species I, V, VI, VII, IX, X and XI”.
The aforementioned Applicant’s arguments have not been found persuasive by the Office. It was clearly stated in the Election/Restriction requirement that “Should Applicant traverse on the ground that the species / subspecies, or groupings of patentably indistinct species / subspecies from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Accordingly, these Species / Subspecies remain to be not obvious variants of each other based on the current record.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Furthermore, the Office would like to direct Applicant’s attention to claims 9, 10, and 18, which are drawn to the out-of-phase vibrational motion of a single cooling element itself. 
itself undergoes only in-phase vibrational motion, whereas the out-of-phase vibrational motion is taking place only between different cooling elements in adjacent cooling cells. Accordingly, said claims 9, 10, and 18 have been withdrawn from further consideration on the merits along with the remaining nonelected claims.
The Office action on the elected claims 1-4, 6-7, 13-17, 19, and 20, follows.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-4, 6-7, 13-17, 19, and 20, are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 6-7, 13-17, 19, and 20 of copending 16/ 915,912 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitations “frequency of the vibrational motion corresponding to a structural resonance for the cooling element and to an acoustic resonance for the top chamber having the wavelength”. It’s not clear from the above what said clause “having the wavelength” actually means (i.e., what is having said “wavelength”, the “top chamber”, the “resonance”, etc.). Clarification is required.  
Regarding claim 20, the clause “the top chamber having a length configured” (line 6)  is unclear and ambiguous. The clause is open-ended (i.e., “configured” to do what, etc. ?). Clarification is required.  
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050089415 to Cho et al. (hereafter “Cho”, cited in IDS).
Regarding claims 1 and 191, Cho teaches a cooling system (Fig. 2), comprising: a support structure ((11), Fig. 2); a cooling element ((25), Fig. 2 - member (25) vibrates to drive fluid to cool a heated surface, shown in Figs. 4A-4B) having a central region and a perimeter (central region defined as the region extending between the leftmost and rightmost hole, Fig. 3), the cooling element being supported by the support structure at the central region (Fig. 3 - the support structure (11) supports the cooling element at the central region), at least a portion of the 
Regarding claim 2, Cho teaches that the cooling element has a first side proximate to the heat-generating structure and a second side distal from the heat-generating structure (Figs. 4A-4B - first side of cooling element is proximate heat generating structure (30) and second side is distal from the heat generating structure, Par. [0056]: “fuel cell (not shown) or a part-to-be-
cooled 30” - member (30) generates heat and requires cooling), the vibrational motion driving the fluid from the second side to the first side of the cooling element (Figs. 4A-4B - fluid is driven from the first side to the second side).
Regarding claim 3, Cho teaches a top plate having at least one vent therein (plate (10) with vent (14), Fig. 2), the cooling element being between the top plate and the heat-generating structure (Fig. 1 - cooling element (25) is between heat generating member (30) and top plate (10)), forming a top chamber between the cooling element and the top plate (A chamber is formed between the cooling element and top plate).

Claims 1 and 192 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US .
	Regarding claims 1 and 19, Lucas teaches a cooling system (system of Fig. 8), comprising: a support structure ((68), Fig 6); a cooling element having a central region and a perimeter (cooling element (70) with central region in center and outer perimeter, Fig. 6 -
cooling element drives fluid to cool a system), the cooling element being supported by the support structure at the central region (cooling element is supported by support structure, Fig. 6), at least a portion of the perimeter being unpinned (the perimeter is not pinned), the cooling element being configured to undergo vibrational motion when actuated to drive a fluid toward a heat-generating structure (abstract: “the bender-movable portion assembly is adapted to move substantially only due to oscillation of the bender at a drive frequency” - the element vibrates to drive fluid that is shown to move through a refrigeration circuit to provide cooling as shown on Fig. 8).

Claims 1, 2, and 193, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0063800 to Park.
Regarding claims 1 and 19, Park teaches (Fig. 4 and 10-13) a cooling system, comprising: a support structure (300); a cooling element (200) having a central region (in the area of (320)) and a perimeter, the cooling element being supported by the support structure at the central region, at least a portion of the perimeter being unpinned, the cooling element being configured to undergo vibrational motion (Fig. 2) when actuated to 
Regarding claim 2, Park teaches that the cooling element (200) has a first (i.e., bottom) side proximate to the heat-generating structure (100, 150) and a second (upper) side distal from the heat-generating structure, the vibrational motion driving the fluid from the second side to the first side of the cooling element (par. [0003], [0016], etc.).
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of  US 2019/0101938 to Mou et al. (hereafter “Mou”, cited in IDS).
Regarding claim 6, Cho teaches the cooling system of claim 1, but does not teach that the system further comprising: an orifice plate having at least one orifice therein, the orifice plate 
Mou teaches an arrangement for a cooling system that comprises arranging multiple cooling systems on an orifice plate with a plurality of orifices, and actuating the cooling elements to drive fluid through the orifices (Fig. 3A shows an arrangement of orifices (160) on outlet
orifice plate (16), and shows member (10a) being positioned at each orifice. Fig. 2B shows (10) is a cooling system with an actuator (15) that drives fluid to the orifice as shown by the arrows as shown in Fig. 3A-3D). 
Accordingly, it would be obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have combined the orifice plate of Mou with the cooling system of Cho in order to organize multiple cooling systems. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 7, Cho in view of Mou teach the cooling system of claim 6, but do not teach that the at least one orifice is located at least one hundred micrometers from the perimeter and not more than one millimeter from the perimeter.
Cho does teach the system being used for applications in cooling in microelectronic systems (Par. [0006]: “the problem of cooling microelectronic parts”).
Optimizing size and shape is within the capabilities of one having ordinary skill in the art. 
Accordingly, it would be obvious to a person of the ordinary skill in the relevant arts In re Aller, 105 USPQ 233. Further, a change in size (i.e., of the distance from the perimeter) is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955). Also, the rational that a particular shape is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 14, Cho teaches a cooling cell (Fig. 2), comprising: a support structure ((11), Fig. 2); a cooling element ((25), Fig. 2 - member (25) vibrates to drive fluid to cool a heated surface, shown in Figs. 4A-4B) having a central region and a perimeter (central region defined as the region extending between the leftmost and rightmost hole, Fig. 3), the cooling element being supported by the support structure at the central region (Fig. 3 - the support structure (11) supports the cooling element at the central region), at least a portion of the perimeter being unpinned (Fig. 2 - the perimeter of (25) at all locations except for locations (12) is unpinned), the cooling element being configured to undergo vibrational motion when actuated to drive a fluid toward a heat-generating structure (par. [0014]: “wherein electric power is applied to the piezoelectric beams and fluid is supplied lo a part-to-be-cooled as the piezoelectric beams vibrate” - the members (11), Fig. 2 cause the cooling member to vibrate, and as shown in Figs. 4A-4B this drives fluid to heat generating structure (30), Fig. 1).
Cho does not teach: a plurality of cooling cells and an orifice plate having a plurality of 
It would be obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have provided a plurality of cooling cells of Cho in order to achieve desired flow of cooling fluid and optimal heat dissipation from the heat-generating structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Mou teaches an arrangement for a cooling system that comprises arranging multiple cooling systems on an orifice plate with a plurality of orifices, and actuating the cooling elements to drive fluid through the orifices (Fig. 3A shows an arrangement of orifices (160) on outlet orifice plate (16), and shows member (10a) being positioned at each orifice. Fig. 2B shows (10) is a cooling system with an actuator (15) that drives fluid to the orifice as shown by the arrows as shown in Fig. 3A-3D). 
Accordingly, it would be obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have combined the orifice plate of Mou with the cooling system of Cho as modified, so the resulting combination would have a plurality of cooling cells and the orifice plate having the plurality of orifices therein, a portion of the plurality of orifices corresponding to each of the plurality of cooling cells, the orifice plate being disposed between the cooling element and the heat-generating structure, in order to organize multiple cooling systems. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 14 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of  US 2019/0101938 to Mou et al. (hereafter “Mou”, cited in IDS).
Regarding claim 14, Park teaches (Fig. 4 and 10-13) a cooling cell, comprising: a support structure (300); a cooling element (200) having a central region (in the area of (320)) and a perimeter, the cooling element being supported by the support structure at the central region, at least a portion of the perimeter being unpinned, the cooling element being configured to undergo vibrational motion (Fig. 2) when actuated to drive a fluid toward a heat-generating structure (100, 110, 150), (par. [0003], [0016], etc.).
Park does not teach: a plurality of cooling cells and an orifice plate having a plurality of orifices therein, a portion of the plurality of orifices corresponding to each of the plurality of cooling cells, the orifice plate being disposed between the cooling element and the heat-generating structure.
It would be obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have provided a plurality of cooling cells of Park in order to achieve desired flow of the cooling fluid and optimal heat dissipation from the heat-generating structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Accordingly, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have combined the orifice plate of Mou with the cooling system of Park as modified, so the resulting combination would have a plurality of cooling cells and the orifice plate having the plurality of orifices therein, a portion of the plurality of orifices corresponding to each of the plurality of cooling cells, the orifice plate being disposed between the cooling element and the heat-generating structure, in order to organize multiple cooling systems. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 17, Park as modified teaches that the vibrational motion is out-of- phase vibrational motion for the cooling cell of the plurality of cooling cells (i.e., when the first portion (200a) of the cooling element (200) on the first side of the central region (320) and the second portion (200b) of the cooling element (200) on the second side of the central region (320) vibrate, the second side being opposite to the first side (Fig. 6), the first portion and the second .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas.
Regarding claim 13, Lucas teaches the cooling system of claim 1, wherein the cooling element is a piezoelectric cooling element (Par. [0040]: “the bender actuator comprises a piezoceramic bender actuator” - piezoceramics are a group of piezoelectric materials), and further teaches the vibrational movement driving fluid towards a heat generating structure (abstract: “the bender-movable portion assembly is adapted to move substantially only due to oscillation of the bender at a drive frequency” - the element vibrates to drive fluid that is shown to move through a refrigeration circuit to provide cooling as shown in Fig. 8).
Lucas further teaches the system being a microelectromechanical system (par. [0212]: “The reaction-drive methods described above provide a compact diaphragm actuator system for the diaphragm pumps and compressors of the present invention. The low profile topology of a reaction-drive system enables high-performance miniaturization of diaphragm type pumps down into the MESO and MEMS size range”).
However, Lucas does not teach having a length not exceeding ten millimeters and wherein the vibrational motion drives the fluid toward the heat-generating structure with a speed of at least thirty meters per second.

Accordingly, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have provided a system having a cooling element having a length not exceeding ten millimeters and wherein the vibrational motion drives the fluid toward the heat-generating structure with a speed of at least thirty meters per second in order to provide a compact structure that efficiently cools down a heat generating surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of the length, speed, etc.) involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Further, a change in size (i.e., of the length) is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955). Also, the rational that a particular shape is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 

Conclusion

The remaining references made of record and not relied upon are considered pertinent to
the Applicant's disclosure, because of the teachings of various oscillating and reciprocating fans
and pumps and cooling arrangements employing them.

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claim 19, since there are no specific method steps being claimed, just a general process of using of the device of claim 1 (i.e., the method claim 19 repeats the structure recited in the apparatus  claim 1), the fact that the structure of the device of the present invention is anticipated by Cho means that the general method of using such a structure is also anticipated by the same reference. The method steps recited in the claim are inherently necessitated by the structure of Cho.
        
        2 Examiner’s Note: regarding method claim 19, since there are no specific method steps being claimed, just a general process of using of the device of claim 1 (i.e., the method claim 19 repeats the structure recited in the apparatus  claim 1), the fact that the structure of the device of the present invention is anticipated by Lucas means that the general method of using such a structure is also anticipated by the same references. The method steps recited in the claim are inherently necessitated by the structure of Lucas.
        3 Examiner’s Note: regarding method claim 19, since there are no specific method steps being claimed, just a general process of using of the device of claim 1 (i.e., the method claim 19 repeats the structure recited in the apparatus  claim 1), the fact that the structure of the device of the present invention is anticipated by Park means that the general method of using such a structure is also anticipated by the same references. The method steps recited in the claim are inherently necessitated by the structure of Park.